Title: To George Washington from William Jackson, 20 April 1787
From: Jackson, William
To: Washington, George



My dear General,
[c.20 April 1787]

Flattered by the opinions of some of my friends, who have expressed a wish that I would offer myself a Candidate for the

Office of Secretary to the fœderal Convention—I presume to communicate to you my intention—and to request (so far as you shall deem it consonant with the more important interests of the Public) your influence in procuring me the honor of that appointment.
To say more on this subject would be to offend against that generous friendship, which I am persuaded, if held compatible with the service of our Country, will prompt an active goodness in my favor. With the most respectful affection I am, my dear General, Your obedient Servant

W. Jackson

